— Per curiam.
— A decree in equity produces its effect by controlling the course of the person, not by controlling a court of law, or any part of its machinery. A party may proceed at law, in the face of an injunction, and the court of law will adjudicate, if he will brave the consequences of the contempt. A court of chancery affects no superiority over any court of law whatever, or its officers; and pretends not to review their proceedings : so that the court, from which process has issued, is the only one to which the sheriff is answerable for the execution of it.
Decree affirmed.